

Exhibit 10.31


ALPHA TECHNOLOGIES


Employment Agreement Extension


Alpha Technologies, Inc., a Washington corporation (the "Corporation") and
Andrew Zogby enter into this Employment Extension Agreement effective June 27,
2017 (the "Extension").


Recitals


A.    The Corporation employed Zogby beginning on November 10, 2008. The
Corporation and Employee entered Employment Agreements on October 6, 2008 and on
September 13, 2012.


B.    The Corporation and Employee desire to continue their employment under
this Extension's terms and conditions.


Agreement


The Corporation and Employee agree to the following terms.


1.
Section 2. Modified Term. The Corporation and Employee are currently parties to
a September 12, 2012 Employment Agreement (the "Employment Agreement") that
includes a December 31, 2017 termination date. The Corporation and Employee
agree to extend the Employment Agreement's termination date from December 31,
2017 until December 31, 2022.



2.
Section 4. Compensation. Salary is $440,000 USO per annum. Performance Bonus is
$350,000 USO per annum.





3.
Section 10 D. Termination. Should the Corporation fail to offer to renew or
extend the

agreement at substantially the same terms and conditions as the original
agreement, the Corporation shall pay a lump sum payment equal to 12 months of
the Executive's then current monthly salary.


4.
All Other Terms Unchanged. The Corporation and Employee agree that all other
terms of the Employment Agreement shall remain unchanged with the sole exception
of the modified termination date.



The Corporation and the Employee agree to these terms on the dates listed below.


Alpha Technologies, Inc., a Washington Corporation




By: /s/ F. Kaiser            
Its: CEO                


/s/ Andrew M. Zogby    
Dated: 25 July 2017


